Exhibit 10.2

AMENDMENT NO. 10 TO CREDIT AGREEMENT

This Amendment No. 10 to Credit Agreement, dated as of August 1, 2007 (this
“Amendment”), is entered into by and among Blue Ridge Paper Products Inc., a
Delaware corporation (“Borrower”), as Borrower; BRPP, LLC, a North Carolina
limited liability company (the “IP Subsidiary”), as a Credit Party; and General
Electric Capital Corporation, as a Lender and as Agent for Lenders (in such
capacity, “Agent”).

RECITALS

A.            Borrower, the IP Subsidiary, Agent and Lender are parties to that
certain Credit Agreement, dated as of December 17, 2003 (as amended by Amendment
No. 1 thereto, dated as of February 17, 2004, Amendment No. 2 thereto, dated as
of September 15, 2004, Consent and Amendment No. 3 thereto, dated as of October
8, 2004, Amendment No. 4 thereto, dated as of October 8, 2004, Amendment No. 5
thereto, dated as of December 21, 2004, Amendment No. 6 thereto, dated as of
August 5, 2005, Amendment No. 7 thereto, dated as of March 15, 2006, Amendment
No. 8 thereto, dated as of June 9, 2006, Consent and Amendment No. 9 thereto,
dated as of July 31, 2007, and as from time to time hereafter further amended,
restated, supplemented or otherwise modified and in effect, the “Credit
Agreement”), pursuant to which Lender has made and will hereafter make loans and
advances and other extensions of credit to Borrower.

B.            Borrower, Agent and Lender are desirous of amending the Credit
Agreement as and to the extent set forth herein and subject to the terms and
conditions set forth herein.

C.            This Amendment shall constitute a Loan Document and these Recitals
shall be construed as part of this Amendment.  Capitalized terms used herein
without definition are so used as defined in the Credit Agreement and Annex A
thereto.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.             AMENDMENTS TO CREDIT AGREEMENT.


1.1.          SECTION 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY INSERTING THE
FOLLOWING AS A NEW SECTION 1.1(B) (I.E., REPLACING THE WORDS “INTENTIONALLY
OMITTED”):

“(b)         Revolving Loan Commitment Increase.

(i)  Borrower may deliver to Administrative Agent a notice (an “Increase
Notice”) to request an increase (a “Revolving Loan Commitment Increase”) in the
aggregate Revolving Loan Commitment, which Increase Notice may include any
proposed term and condition for such proposed Revolving Loan Commitment Increase
but shall include in any event the amount of such proposed Revolving Loan
Commitment Increase; provided, however, that (A) the principal amount of such
Revolving Loan Commitment Increase shall not exceed $25,000,000 in the
aggregate, (B) no Revolving Loan Commitment


--------------------------------------------------------------------------------


Increase shall be effective later than 180 days prior to the Commitment
Termination Date, (C) no Revolving Loan Commitment Increase shall be effective
earlier than 21 days after the delivery of the Increase Notice to Administrative
Agent in respect of such Revolving Loan Commitment Increase, (D) no more than
one Revolving Loan Commitment Increase shall be made pursuant to this Section
1.1(b) and (E) no Increase Notice shall be given if any Senior Secured Notes are
outstanding at the time unless the Revolving Loan Commitment Increase is
permitted under the terms of the Senior Secured Notes Indenture to be incurred
as secured debt on the same terms as the existing Obligations.  Nothing in this
Agreement shall be construed to obligate any Lender to negotiate for (whether or
not in good faith), solicit, provide or consent to any increase in the Revolving
Loan Commitment, and any such increase may be subject to changes in any term
herein.

(ii)           Administrative Agent shall promptly notify each Lender of the
proposed Revolving Loan Commitment Increase and of the proposed terms and
conditions therefor agreed between Borrower and Administrative Agent.  Each such
Lender may, in its sole discretion, commit to participate in such Revolving Loan
Commitment Increase by forwarding its commitment to Administrative Agent
therefor in form and substance satisfactory to Administrative Agent. 
Administrative Agent shall allocate, in its sole discretion but in amounts not
to exceed for each such Lender the commitment received from such Lender, the
Revolving Loan Commitment to be made as part of the Revolving Loan Commitment
Increase to the Lenders from which it has received such commitments.  If
Administrative Agent does not receive enough commitments from existing Lenders,
it may allocate any excess in the proper amount of such Revolving Loan
Commitment Increase to other Eligible Assignees.

(iii)          Each Revolving Loan Commitment Increase shall become effective
after the satisfaction of the conditions precedent set forth in Section 2.3, on
a date agreed by Borrower and Administrative Agent (a “Revolving Loan Commitment
Increase Date”).  Administrative Agent shall notify the Lenders and Borrower, on
or before 1:00 p.m. on the Business Day following the Revolving Loan Commitment
Increase Date of the effectiveness of the Revolving Loan Commitment Increase.

(iv)          On the Revolving Loan Commitment Increase Date, each Lender or
Eligible Assignee participating in such Revolving Loan Commitment Increase shall
purchase from each existing Revolving Lender having Revolving Loans outstanding
on such Revolving Loan Commitment Increase Date, without recourse or warranty,
an undivided interest and participation, to the extent of such Revolving
Lender’s Pro Rata Share of the new Revolving Loan Commitments (after giving
effect to such Revolving Loan Commitment Increase), in the aggregate outstanding
Revolving Loans, so as to ensure that, on the Revolving Loan Commitment Increase
Date after giving effect to such Revolving Loan Commitment Increase, each
Revolving Lender holds its Pro Rata Share of the Revolving Loans outstanding on
such Revolving Loan Commitment Increase Date.

(v)           The effectiveness of any Revolving Loan Commitment Increase shall
be subject to the delivery of such other documents, instruments, certificates
and opinions of counsel as Administrative Agent may reasonably request or as any
Lender participating in such

2


--------------------------------------------------------------------------------


Revolving Loan Commitment Increase may reasonably require as a condition to its
commitment in such Revolving Loan Commitment Increase.”

1.2.          Section 6.3(a)(vii) of the Credit Agreement is amended and
restated in its entirety as follows:

“(vii) other Indebtedness of the Credit Parties that is either (A) unsecured or
(B) secured only by Liens on Noteholder Priority Collateral; provided, that, if
any such Lien has priority over the Agent’s Lien on the Noteholder Priority
Collateral, the holders of any such Indebtedness shall have entered into a
collateral access and use agreement allowing Agent access and use rights with
respect to the Noteholder Priority Collateral, in form and substance
satisfactory to Agent,”.


1.3.          SECTION 6.4(A) OF THE CREDIT AGREEMENT IS AMENDED BY AMENDING AND
RESTATING THE SECOND SENTENCE THEREOF IN ITS ENTIRETY AS FOLLOWS:

“In addition, if any such transaction or series of related transactions involves
payments in excess of $500,000 in the aggregate (other than sales of Inventory
to, and purchases of Inventory from, any Affiliate located in the United States
on customary trade terms), the terms of these transactions must be disclosed in
advance to Agent and Lenders.”


1.4.          SECTION 6.7(C) OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED IN
ITS ENTIRETY AS FOLLOWS:

“(c) Liens created after the date hereof by conditional sale or other title
retention agreements (including Capital Leases) or in connection with purchase
money Indebtedness with respect to Equipment and Fixtures acquired by any Credit
Party in the ordinary course of business, (provided that such Liens attach only
to the assets subject to such purchase money debt and such Indebtedness is
incurred within twenty (20) days following such purchase and does not exceed
100% of the purchase price of the subject assets);”.


1.5.          SECTION 6.7 OF THE CREDIT AGREEMENT IS AMENDED BY INSERTING THE
FOLLOWING AS A NEW CLAUSE (H) AT THE END OF THE FIRST SENTENCE THEREOF:

“and (h) Liens on the Noteholder Priority Collateral securing the Indebtedness
permitted to be incurred under clause (B) of Section 6.3(a)(vii)”.


1.6.          SECTION 6.8(B) OF THE CREDIT AGREEMENT IS AMENDED BY DELETING THE
DOLLAR FIGURE “$1,500,000” AND REPLACING IT WITH THE DOLLAR FIGURE “$5,000,000”.


1.7.          SECTION 6.13 OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED IN
ITS ENTIRETY AS FOLLOWS:

“6.13.      Restricted Payments.  No Credit Party shall make any Restricted
Payment, except (a) officer, director and employee loans permitted under Section
6.4(b) above, (b) Restricted Payments in respect of Stock of Holdings directly
related to the consummation of the RGL Merger; provided, that, no proceeds of
any Loans shall be used to make such

3


--------------------------------------------------------------------------------


Restricted Payments, (c) dividends and distributions from Borrower to Holdings
to enable Holdings to pay its ordinary course expenses (e.g., franchise taxes,
reasonable legal and accounting expenses and directors’ and officers’ insurance
premiums and to reimburse its directors for reasonable out-of-pocket costs and
expenses incurred in attending board of directors meetings, but not for payment
of directors’ fees), (d) dividends and distributions from Borrower to Holdings
in an amount equal to Borrower’s proportionate share of Holdings’ then due and
payable consolidated, combined or unitary income tax liabilities, and (e) other
Restricted Payments so long as each of the following conditions are satisfied:
(1) Borrowing Availability shall be equal to at least $10,000,000 both before
and after giving effect to any such Restricted Payment, (2) the Fixed Charge
Coverage Ratio of Borrower on a consolidated basis for the 12-month period then
ended shall be equal to at least 1.20 to 1.00 both before and after giving
effect to any such Restricted Payment and (3) no Default or Event of Default
shall have occurred and be continuing or would result from the making of such
Restricted Payment; provided, that, when calculating the Fixed Charge Coverage
Ratio (solely for purposes of this Section 6.13), the following additional
adjustments shall be made: (x) Capital Expenditures, to the extent funded other
than with proceeds of the Loans, shall not be included in Fixed Charges, (y)
severance payments, to the extent funded other than with proceeds of the Loans,
shall be excluded from EBITDA to the extent such payments were included in
consolidated net income and (z) severance payments related to not more than
three plant, office or facility closures or rationalizations during the term of
the Agreement that are funded with proceeds of the Loans shall be excluded from
EBITDA to the extent such payments were included in consolidated net income, in
an amount not to exceed $1,500,000 for each such plant, office or facility
closure or rationalization.”


1.8.          ANNEX A (DEFINITIONS) TO THE CREDIT AGREEMENT IS AMENDED BY
DELETING FROM CLAUSE (A) OF THE DEFINITION OF “COMMITMENT TERMINATION DATE” THE
DATE “DECEMBER 15, 2008” AND REPLACING IT WITH THE DATE “JULY 31, 2010”.


1.9.          ANNEX A (DEFINITIONS) TO THE CREDIT AGREEMENT IS AMENDED BY
INSERTING AS A NEW SUBCLAUSE (X) IN CLAUSE (C) OF THE DEFINITION OF “EBITDA”
IMMEDIATELY FOLLOWING THE WORDS “TO THE EXTENT THAT SUCH FEE IS NOT PAID IN
CASH” AT THE END OF CLAUSE (IX), THE FOLLOWING:

“and (x) Restricted Payments permitted under Section 6.13(b) of the Agreement
for such period”.


1.10.        ANNEX A (DEFINITIONS) TO THE CREDIT AGREEMENT IS AMENDED BY
INSERTING AS A NEW CLAUSE (F) IN THE DEFINITION OF “FIXED CHARGES” IMMEDIATELY
AFTER THE END OF CLAUSE (E), THE FOLLOWING:

“plus (f) Restricted Payments permitted under Section 6.13(e) of the Agreement
for such period”.

4


--------------------------------------------------------------------------------



2.             CONDITIONS TO EFFECTIVENESS.  THE EFFECTIVENESS OF THIS AMENDMENT
IS EXPRESSLY CONDITIONED UPON THE SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS PRECEDENT IN A MANNER ACCEPTABLE TO AGENT:


2.1.          AGENT’S RECEIPT OF COUNTERPARTS OF THIS AMENDMENT, DULY EXECUTED
BY BORROWER, THE IP SUBSIDIARY, AGENT AND LENDER.


2.2.          NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING OR WOULD RESULT FROM THE EFFECTIVENESS OF THIS AMENDMENT.


3.             REFERENCE TO AND EFFECT UPON THE CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS.


3.1.          THE CREDIT AGREEMENT, THE NOTES AND EACH OTHER LOAN DOCUMENT SHALL
REMAIN IN FULL FORCE AND EFFECT AND EACH IS HEREBY RATIFIED AND CONFIRMED BY
BORROWER AND THE IP SUBSIDIARY.  WITHOUT LIMITING THE FOREGOING, THE LIENS
GRANTED PURSUANT TO THE COLLATERAL DOCUMENTS SHALL CONTINUE IN FULL FORCE AND
EFFECT AND THE GUARANTY OF THE IP SUBSIDIARY SHALL CONTINUE IN FULL FORCE AND
EFFECT.


3.2.          EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”,
“HEREUNDER”, “HEREOF”, “HEREIN” OR ANY OTHER WORD OR WORDS OF SIMILAR IMPORT
SHALL MEAN AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED HEREBY, AND
EACH REFERENCE IN ANY OTHER LOAN DOCUMENT TO THE CREDIT AGREEMENT OR ANY WORD OR
WORDS OF SIMILAR IMPORT SHALL BE AND MEAN A REFERENCE TO THE CREDIT AGREEMENT AS
AMENDED HEREBY.


4.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED AN ORIGINAL BUT ALL
SUCH COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.  A COUNTERPART
SIGNATURE PAGE DELIVERED BY FAX TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY
OF AN ORIGINALLY EXECUTED COUNTERPART.


5.             COSTS AND EXPENSES.  AS PROVIDED IN SECTION 11.3 OF THE CREDIT
AGREEMENT, BORROWER SHALL PAY THE FEES, COSTS AND EXPENSES INCURRED BY AGENT IN
CONNECTION WITH THE PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES).


6.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF
LAW PROVISIONS) OF THE STATE OF NEW YORK.


7.             HEADINGS.  SECTION HEADINGS IN THIS AMENDMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AMENDMENT FOR ANY OTHER PURPOSE.

[SIGNATURE PAGE FOLLOWS]

5


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BLUE RIDGE PAPER PRODUCTS INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ John Wadsworth

 

 

Title:

CFO

 

 

 

 

 

 

 

 

BRPP, LLC, as a Credit Party

 

By:

Blue Ridge Paper Products Inc., sole Member and
Manager

 

 

 

 

 

 

 

By:

/s/ John Wadsworth

 

 

Title:

CFO

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Meeno Sameer

 

 

Title: Duly Authorized Signatory

 

AMENDMENT NO. 10 TO CREDIT AGREEMENT


--------------------------------------------------------------------------------